

116 S2644 PCS: Countering Turkish Aggression Act of 2019
U.S. Senate
2019-10-17
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IICalendar No. 249116th CONGRESS1st SessionS. 2644IN THE SENATE OF THE UNITED STATESOctober 17, 2019Mr. Graham (for himself, Mr. Van Hollen, Ms. Ernst, Mr. Blumenthal, Mr. Toomey, Mr. Coons, Mrs. Blackburn, Mrs. Shaheen, Mr. Alexander, Ms. Duckworth, Mr. Portman, Ms. Hassan, Mr. Romney, Mr. Carper, Ms. Collins, and Ms. Sinema) introduced the following bill; which was read the first timeOctober 21, 2019Read the second time and placed on the calendarA BILLTo impose sanctions with respect to Turkey, and for other purposes.
	
 1.Short titleThis Act may be cited as the Countering Turkish Aggression Act of 2019.
 2.Sense of congressIt is the sense of Congress that— (1)the decision to pull back United States troops along the Turkey-Syria border area has grave consequences for the national security of the United States and allies and partners of the United States;
 (2)the President of Turkey, Recep Tayyip Erdogan, should immediately cease unilateral military action in Northeast Syria and respect existing agreements related to Syria;
 (3)the United States should continue to support the Syrian Kurdish communities, who have been key partners of the United States in the ongoing fight the Islamic State of Iraq and Syria; and
 (4)the President should— (A)call on Turkey to end its offensive operations against the Syrian Kurds and return to the framework agreement between the United States and Turkey to establish a safe zone along the Turkish-Syrian border;
 (B)withdraw the invitation for the President of Turkey, Recep Tayyip Erdogan, to travel to the United States for meetings at the White House; and
 (C)seek unity with European and other key partners to condemn Turkey’s military offensive in northeastern Syria.
 3.DefinitionsIn this Act: (1)Financial institutionThe term financial institution means a financial institution specified in subparagraph (A), (B), (C), (D), (E), (F), (G), (H), (I), (J), (M), or (Y) of section 5312(a)(2) of title 31, United States Code.
 (2)Foreign financial institutionThe term foreign financial institution has the meaning given that term in regulations prescribed by the Secretary of the Treasury. (3)Foreign personThe term foreign person means an individual or entity that is not a United States person.
 (4)KnowinglyThe term knowingly, with respect to conduct, a circumstance, or a result, means that a person has actual knowledge, or should have known, of the conduct, the circumstance, or the result.
 (5)United states personThe term United States person means— (A)a United States citizen or an alien lawfully admitted for permanent residence to the United States; or
 (B)an entity organized under the laws of the United States or any jurisdiction within the United States, including a foreign branch of such an entity.
				4.Imposition of sanctions with respect to Turkey
 (a)In generalOn and after the date of the enactment of this Act, the President shall— (1)impose the sanctions described in subsection (c) with respect to—
 (A)each official of the Government of Turkey described in subsection (b); (B)any foreign person that the President determines knowingly sells or provides financial, material, or technological support to, or knowingly conducts a transaction with, the Turkish Armed Forces, including—
 (i)aircraft or aircraft parts or machinery used by the Turkish Air Force; (ii)automotive equipment and services used by the Turkish Land and Naval Forces; and
 (iii)defense articles, services, technology, or materials used by the Turkish Armed Forces; or (C)any foreign person that the President determines knowingly supplies goods, services, technology, information, or other support that maintains or supports the production of crude oil, natural gas, or refined petroleum or natural gas products, in Turkey for use by the Turkish Armed Forces; and
 (2)prohibit any United States person from engaging in any transaction with a person described in paragraph (1).
 (b)Officials describedAn official of the Government of Turkey described in this subsection is any of the following: (1)The President of Turkey.
 (2)The Vice President of Turkey. (3)The Minister of National Defense of Turkey.
 (4)The Minister of Foreign Affairs of Turkey. (5)The Minister of Treasury and Finance of Turkey.
 (6)The Minister of Trade of Turkey. (7)The Minister of Energy and Natural Resources of Turkey.
 (8)The Chief of the National Intelligence Organization of Turkey. (c)Sanctions describedThe sanctions described in this subsection are the blocking and prohibiting, pursuant to the International Emergency Economic Powers Act (50 U.S.C. 1701 et seq.), of all transactions in property and interests in property of a person subject to subsection (a) if such property and interests in property are in the United States, come within the United States, or come within the possession or control of a United States person.
			5.Imposition of sanctions with respect to financial institutions that facilitate transactions for
			 Turkish Armed Forces
 (a)In generalOn and after the date of the enactment of this Act, the President shall— (1)impose the sanctions described in section 4(c) with respect to Turkiye Halk Bankasi AS or any successor entity; and
 (2)prohibit any United States person from engaging in any transaction with Turkiye Halk Bankasi AS or any successor entity.
 (b)Addition financial institutionsIf the Secretary of the Treasury, in consultation with the Secretary of State, the Secretary of Defense, and the Director of National Intelligence, determines that any foreign financial institution (other than a financial institution specified in subsection (a)), has knowingly facilitated transactions for Turkish Armed Forces or defense industry in Turkey relating to the military operations of Turkey in Syria, the President shall, not later than 60 days after that determination—
 (1)impose the sanctions described in section 4(c) with respect to that financial institution; and (2)prohibit any United States person from engaging in any transaction with that financial institution.
 6.Imposition of sanctions with respect to energy production in SyriaOn and after the date of the enactment of this Act, the President shall— (1)impose the sanctions described in section 4(c) with respect to any foreign person that knowingly sells or provides significant goods, services, technology, information, or other support that significantly facilitates the maintenance or expansion of the production of natural gas, petroleum, or petroleum products in Syria for use by the Russian Federation, Iran, Turkey, or the Government of Syria; and
 (2)prohibit any United States person from engaging in any transaction with a person described in paragraph (1).
			7.Imposition  of	CAATSA section 231 sanctions  against Turkey
 (a)DeterminationFor the purposes of section 231 of the Countering America’s Adversaries Through Sanctions Act (22 U.S.C. 9525), Turkey’s acquisition of the Russian S–400 air and missile defense system beginning July 12, 2019, shall be considered to be a significant transaction described in such section.
 (b)SanctionsNot later than 30 days after the date of the enactment of this Act, the President shall impose 5 or more of the sanctions described in section 235 of the Countering America’s Adversaries Through Sanctions Act (22 U.S.C. 9529) with respect to the Government of Turkey.
			8.Prohibition on United States military assistance
 (a)ProhibitionNo funds may be obligated or expended to sell or transfer any United States defense articles, services, technology, or materials or ammunition to the Turkish Armed Forces.
 (b)No use of emergency authoritiesThe authority of the President to waive statutory congressional review periods under the Arms Export Control Act (22 U.S.C. 2751 et seq.) in cases in which an emergency exists shall not apply to the transfer of defense articles or services to Turkey.
 9.Prohibition on purchases of Turkish sovereign debt by United States personsThe President shall prescribe regulations prohibiting any United States person from purchasing sovereign debt of the Government of Turkey.
		10.Visa restrictions on certain officials of the Government of Turkey
 (a)In generalThe Secretary of State may not issue a visa to, and the Secretary of Homeland Security shall exclude from the United States, an official of the Government of Turkey described in section 4(b).
 (b)Exception to comply with international obligationsSubsection (a) shall not apply to the admission of an official described in section 4(b) if the admission of that official is necessary to comply with United States obligations under the Agreement between the United Nations and the United States of America regarding the Headquarters of the United Nations, signed at Lake Success June 26, 1947, and entered into force November 21, 1947, under the Convention on Consular Relations, done at Vienna April 24, 1963, and entered into force March 19, 1967, or under other international agreements.
			11.Report on net worth of Recep Tayyip Erdogan
 (a)In generalNot later than 60 days after the date of the enactment of this Act, the President shall submit to Congress a report on the estimated net worth, known sources of income, and assets of the President of Turkey, Recep Tayyip Erdogan and his family members (including spouses, children, and siblings), including assets, investments, other business interests, and relevant beneficial ownership information.
 (b)Form of reportThe report required by subsection (a) shall be submitted in unclassified form but may include a classified annex.
			12.Report on strategy to defeat the Islamic State of Iraq and Syria
 (a)FindingsCongress makes the following findings: (1)The Syrian Democratic Forces (in this section referred to as the SDF) have been the closest and most effective partner of the United States in the fight against the Islamic State of Iraq and Syria (in this section referred to as ISIS) in Syria.
 (2)In a June 30, 2019, report of the lead inspector general to Congress on Operation Inherent Resolve, the Inspectors General of the Department of Defense, the Department of State, and the United States Agency for International Development reported that ISIS remains a threat in Iraq and Syria and that [d]espite losing its territorial caliphate, the Islamic State in Iraq and Syria solidified its insurgent capabilities in Iraq and was resurging in Syria this quarter. The report estimated that ISIS has approximately 14,000 to 18,000 members in Iraq and Syria, including up to 3,000 foreigners.
 (3)That report also indicated that conditions at the Al Hol camp in Syria provided uncontested conditions to spread … ISIS ideology. ISIS leader Abu Bakr al-Baghdadi has called on supporters to break fighters out of Al Hol and other detention facilities.
 (4)General Joseph Votel, who served as the Commander of the United States Central Command from March 2016 to March 2019 and oversaw military operations in Iraq and Syria, has called the alliance between the United States and Kurdish forces in northeastern Syria one of our most successful partnerships and called the Kurdish People’s Protection Units the backbone of the fighting force against ISIS in Syria.
 (5)General Votel has also said, A possible invasion from Turkey against the Kurdish elements of the SDF, coupled with a hasty U.S. departure, now threaten to rapidly destabilize an already fragile security situation in Syria’s northeast..
 (6)The sudden withdrawal of United States forces made way for Turkish offensive operations against the SDF. That withdrawal has serious consequences for United States security, including allowing allies and potential allies in counterterrorism efforts to question the resolve and commitment of the United States to its operations and allowing for the continued resurgence of ISIS in the region as SDF forces defend themselves against the Turkish offensive.
 (b)Report requiredNot later than 30 days after the date of the enactment of this Act, the President shall submit to Congress a report on the strategy to counter the ISIS resurgence and stabilize the region, including ensuring the secure detention of captured ISIS fighters and stopping recruitment efforts in refugee camps.
 (c)Form of reportThe report required by subsection (b) shall be submitted in unclassified form but may include a classified annex.
			13.Report on United States personnel in Turkey
 (a)In generalNot later than 30 days after the date of the enactment of this Act, the President shall submit to Congress an interagency report assessing viable alternative military installations or other locations to host personnel and assets of the United States Armed Forces currently stationed at Incirlik Air Base in Turkey.
 (b)Form of reportThe report required by subsection (a) shall be submitted in unclassified form but may include a classified annex.
			14.Exceptions
 (a)Support for people of TurkeyThis Act shall not apply with respect to— (1)the provision of humanitarian assistance (including medical assistance) to the people of Turkey; or
 (2)efforts to promote democracy in Turkey, including through providing election assistance. (b)Intelligence activities (1)In generalThis Act shall not apply with respect to activities subject to the reporting requirements under title V of the National Security Act of 1947 (50 U.S.C. 3091 et seq.), or any authorized intelligence activities of the United States.
 (2)RequirementActivities carried out under the exception under paragraph (1) may not be carried out in a manner that provides the Government of Turkey with targeting data regarding the location or disposition of Syrian Democratic Forces.
				(c)Exception relating to importation of goods
 (1)In generalThe authorities and requirements to impose sanctions authorized under this Act shall not include the authority or requirement to impose sanctions on the importation of goods.
 (2)Good definedIn this subsection, the term good means any article, natural or manmade substance, material, supply or manufactured product, including inspection and test equipment, and excluding technical data.
				15.Implementation; penalties
 (a)ImplementationThe President may exercise all authorities provided to the President under sections 203 and 205 of the International Emergency Economic Powers Act (50 U.S.C. 1702 and 1704) to carry out this Act.
 (b)PenaltiesA person that violates, attempts to violate, conspires to violate, or causes a violation of this Act or any regulation, license, or order issued to carry out this Act shall be subject to the penalties set forth in subsections (b) and (c) of section 206 of the International Emergency Economic Powers Act (50 U.S.C. 1705) to the same extent as a person that commits an unlawful act described in subsection (a) of that section.
			16.Termination authority
 (a)In generalThe President may terminate the application of sanctions, prohibitions, restrictions, and penalties under this Act if the President certifies to the appropriate congressional committees that—
 (1)Turkey, and Syrian opposition groups supported by Turkey, have halted attacks against the Syrian Kurdish community and other communities affected by Turkish military operations;
 (2)Turkish forces, and Syrian opposition groups supported by Turkey, not involved in coordinated operations with members of the North Atlantic Treaty Organization or the Global Coalition to Defeat ISIS have withdrawn from all locations in Syria that Turkey did not occupy before October 09, 2019; and
 (3)Turkey, and Syrian opposition groups supported by Turkey, are not hindering counterterrorism operations against ISIS.
 (b)ReimpositionIf Turkey violates paragraph (1), (2), or (3) of subsection (a) after the submission of a certification described in subsection (a), the President shall reimpose sanctions, prohibitions, restrictions, and penalties as described in this Act.October 21, 2019Read the second time and placed on the calendar